NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DIANA ERNEST,                               )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3934
                                            )
SUNCOAST SCHOOLS FEDERAL                    )
CREDIT UNION,                               )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 23, 2018.

Appeal from the Circuit Court for
Hillsborough County; Claudia R. Isom,
Judge.

David A. Fernandez of Florida Trial Counsel,
Bradenton, for Appellant.

Theodore J. Hamilton and Thomas K.
Sciarrino, Jr., of Wetherington Hamilton,
P.A., Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and BADALAMENTI, JJ., Concur.